DETAILED ACTION

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a livestock feed composition, classified in A23K10/10.
II. Claims 9-13 drawn to a method fermenting a feedstock with yeast, classified in C12C11/00;C12G3/00.
III. Claims 14-17, drawn to a method of mitigating mycotoxin contamination in livestock feed, classified in A23K10/14.
IV. Claims 18-20, drawn to a vector and microorganism comprising the vector, classified in C12N15/00.
The inventions are independent or distinct, each from the other because:
Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to livestock feed treated with enzyme to mitigate mycotoxin contamination in the feedstock while Invention IV is directed to a vector (and microorganism expressing the vector) comprising a specific nucleic acid sequence, e.g., SEQ  ID NO:1, encoding deoxynivalenol hydroxylase or SEQ ID NO:10.  The claimed feedstock feed only requires distiller’ grain having decreased levels of mycotoxin.  The claimed feed does not require the microorganism comprising the vector of claim 20 or the vector itself.  
Inventions II/III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention II is directed to a method fermentation comprising inoculating a feedstocks with one or more yeast strains expressing one or more mycotoxin mitigating enzymes/Invention III is directed to a method of mitigating mycotoxin contamination in livestock method comprising fermenting a feedstock in the presence of a microorganism expressing an enzyme; contacting post-fermentation stillage with an enzyme or contacting beer with an enzyme while Invention IV is directed to a vector (and microorganism expressing the vector) comprising a specific nucleic acid sequence, e.g., SEQ  ID NO:1, encoding deoxynivalenol hydroxylase or SEQ ID NO:10.  The claimed methods do not require the vector or microorganism expressing the vector.  .  
Inventions I and II/III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, for example, wherein the process of making the livestock feed comprising controlling the growth of the mycotoxin by regulating temperature, moisture and humidity in processing the feedstock.  
Inventions II and III are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed inventions have a different effect because invention II produces ethanol and distiller’s grain wherein invention III produces a livestock feed having reduced mycotoxin.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Invention I claims are directed to the following patentably distinct species (i.e., different sources of distillers grains) of claims 1, 2 and 3. The species are independent or distinct because the species recite mutually exclusive characteristics.  Claim 1 requires the distillers grain is sourced from feedstock fermented in the presence of a microorganism expressing an enzyme to mitigate mycotoxin contamination; claim 2 required distiller grained sourced from post-fermentation stillage, wet cake and/or syrup stream treated with an enzyme to mitigate mycotoxin contamination; and claim 3 requires distillers grain sourced from beer treated with an enzyme to mitigate mycotoxin contamination.. In addition, these species are not obvious variants of each other based on the current record.
Invention III claims are directed to the following patentably distinct species (i.e., different methods of mitigating mycotoxin) of methods 14(i), 14(ii) or 14(iii). The species are independent or distinct because the species recite mutually exclusive characteristics.  14(i) requires fermenting feedstock fermented in the presence of a microorganism expressing an enzyme to mitigate mycotoxin contamination; 14(ii) requires contacting post-fermentation stillage, wet cake and/or syrup stream with an enzyme to mitigate mycotoxin contamination; and 14(iii) requires contacting beer with an enzyme to mitigate mycotoxin contamination.. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
--the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification 

--the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
--the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759